Title: To George Washington from the Board of War, 12 June 1780
From: Board of War
To: Washington, George



Sir
War office [Philadelphia] June 12. 1780.

Previous to the receipt of your Excellency’s letter of the 8th inst. the Infantry of majr Lee’s Corps (the Cavalry it is presumed has Joined the Army) had arrived at Richmond where the board suppose they will remain until your further orders about their destination.
The board thought proper to submit that part of your letter where you Speak of your weakness in Cavalry, to the consideration of the President of the State, observing to him at the same time, that they conceived it would be advisable to direct the City light Horse to hold themselves in readiness; and the President concurring in sentiment; the corps is ready to move—whenever your Excellency shall signify that there is a necessity for its services. I have the honor to be With the highest respect. Yr Excellencys Most Obed. & Most Humble serv.

by orderBen. Stoddert Secy

